Opinion,
Mb. Justice Stebbett :
By agreement of counsel, this cause was tried by the court below without the intervention of a jury. All the facts necessary to a proper understanding of the questions that arose appear in the record that was made up by the learned judge who presided at the trial. The cause was well tried. The questions ' now presented by the specifications of error appear to have been fully considered and correctly disposed of. We find nothing in the record that calls for a reversal of the judgment. For the reasons given in the decision of the learned judge, and in his opinion overruling exceptions thereto, the judgment should be affirmed.
Judgment affirmed.